Title: From John Adams to Edmund Jenings, 12 June 1779
From: Adams, John
To: Jenings, Edmund


     
      Dear Sir
      L’orient June 12. 1779
     
     This Moment I received yours of the 16 as it is dated, but I suppose was the 10. You cannot imagine how much I am obliged to you for this Letter and the other of the second, and the Parliamentary Remembrancer. I have read the 12 Letters and am charmed with their Spirit—hope the Author will continue, for his Abilities and Temper must be of great service to our Country.
     Ld. N. is probably, at his old insidious Game, of taking Advantage of certain Disputes, in order to propose Terms. But his Lord ship may make himself easy, for if Congress should never meet again the Seperate states, would be two much for him. Your Letter for Gen. Gates have not received nor any other Letter from you, which I have not answered, but the two mentioned above, which contain Matters of such vast Importance that I cannot enlarge upon them at present.
     
      I am, dear sir, yours
      John Adams
     
    